                        1    CHRISTOPHER S. MANN (pro hac vice)
                             JACOB J. PRITT (pro hac vice)
                        2    JONES WALKER LLP
                             201 St. Charles Ave., Ste. 5100
                        3    New Orleans, LA 70170
                             (504) 582-8332
                        4    cmann@joneswalker.com
                             jpritt@joneswalker.com
                        5
                             SHANNON S. PIERCE (SBN 12471)
                        6    FENNEMORE CRAIG, P.C.
                             7800 Rancharrah Parkway
                        7    Reno, NV 89511
                             Tel: (775) 788-2200 / Fax: (775) 786-1177
                        8    Email: spierce@fennemorelaw.com

                        9    Attorneys for Defendant
                             Valley Joist, LLC
                        10

                        11                                UNITED STATES DISTRICT COURT
                        12                                       DISTRICT OF NEVADA

                        13    RUBIN MCELROY;                                   Case No. 3:21-cv-0079-MMD-CLB
                        14                 Plaintiff,
                                                                               STIPULATION AND ORDER FOR
                        15    vs.                                              DISMISSAL

                        16    VALLEY JOIST, LLC; RENO ORTHOPEDIC
                              CLINIC; AND THOMAS CHRISTENSEN,
                        17    M.D.
                        18                 Defendants.
                        19
                        20            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Rubin McElroy
                        21   and Defendant Valley Joist, LLC (by and through their respective counsel of record), that the above-
                        22   entitled matter be dismissed with prejudice, with each party to bear their own attorneys’ fees and
                        23   costs.
                        24   ///
                        25   ///
                        26   ///
                        27   ///
                        28
FENNEMORE CRAIG, P.C.
     ATTORNEYS AT LAW
          RENO
                             18554306.1
                        1             IT IS SO STIPULATED.

                        2             DATED this 30th day of June, 2021.

                        3                                                  JONES WALKER LLP
                        4
                                                                           By /s/ Shannon S. Pierce______________________
                        5                                                  Christopher S. Mann (pro hac vice)
                                                                           Jacob J. Pritt (pro hac vice)
                        6                                                  201 St. Charles Ave., Suite 5100
                                                                           New Orleans, LA 70170
                        7                                                  Tel: (504) 582-8332/ Fax: (504) 589-8332
                        8                                                  cmann@joneswalker.com
                                                                           jpritt@joneswalker.com
                        9
                                                                           FENNEMORE CRAIG, P.C.
                        10                                                 SHANNON S. PIERCE (SBN 12471)
                                                                           7800 Rancharrah Parkway
                        11                                                 Reno, NV 89511
                        12                                                 Tel: (775) 788-2200 / Fax: (775) 786-1177
                                                                           Email: spierce@fennemorelaw.com
                        13                                                 Attorneys for Defendant
                                                                           Valley Joist, LLC
                        14
                                                                           THE GEDDES LAW FIRM, P.C.
                        15
                        16                                                 By___________________________________
                                                                           William J. Geddes, Esq.
                        17                                                 Kristen R. Geddes, Esq.
                                                                           1575 Delucchi Lane, Suite 206
                        18                                                 Reno, NV 89502
                                                                           will@thegeddeslawfirm.com
                        19
                                                                           kristen@thegeddeslawfirm.com
                        20                                                 Attorneys for Plaintiff

                        21            IT IS SO ORDERED.

                        22                         30th day of ________________,
                                      DATED this _______        June             2021.

                        23

                        24                                        _________________________________________
                                                                  U.S. DISTRICT COURT JUDGE
                        25
                        26

                        27

                        28
FENNEMORE CRAIG, P.C.
     ATTORNEYS AT LAW                                                       -2-
          RENO


                             18554306.1
